Citation Nr: 1601342	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-12 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for schizoaffective disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran filed a notice of disagreement with this decision in April 2010; a statement of the case (SOC) was issued in June 2013; and the substantive appeal was received in June 2013.  

Although the issue of entitlement to an initial increased rating for left knee instability is not included in the June 2013 SOC, the Veteran did appeal the ratings assigned for both left knee conditions in the April 2010 NOD, and these issues were also included in his representative's December 2015 Informal Hearing Presentation.  Moreover, it is part of the left knee disability on appeal.  See VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). 

The Board notes that the issues of entitlement to an initial rating in excess of 20 percent for the low back disability and entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) were the subjects of a separate decision and were remanded to the Agency of Original Jurisdiction (AOJ) for additional development in February 2015.  It does not appear that the requested development has been completed yet, and these issues have not yet been returned to the Board.  

During the pendency of the Veteran's appeal, and specifically in the June 2013 Decision Review Officer Decision, the RO increased the disability rating for the service-connected schizoaffective disorder to 70 percent, effective from October 25, 2007.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

In his June 2013 substantive appeal, the Veteran requested a hearing at his local VA office.  In a hand-written statement date-stamped as received in August 2014, the Veteran requested a videoconference hearing at his local RO.  However, in correspondence dated in January 2015, the Veteran withdrew his hearing request due to severe pain he had been experiencing in his lower back which made any type of travelling difficult for him.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2015 Informal Hearing Presentation, the Veteran's representative, indicated that he had been undergoing individual therapy to help control symptoms associated with schizophrenia.  According to the Veteran, all of his disabilities had worsened since his last VA examination, and the available evidence was too old to adequately evaluate the current state of his conditions.  

The Veteran's most recent examination's for the issues on appeal took place in May 2009, more than six years ago.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Consequently, new examinations are warranted.

As this matter is being remanded for further development, the AOJ should also attempt to obtain any additional medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his psychiatric and left knee disorders.  After securing the necessary authorizations, obtain any records properly identified by the Veteran, which are not already of record, to specifically include VA treatment records from all VA medical facilities pertaining to any treatment the Veteran received for his claimed schizoaffective disorder, and left knee osteoarthritis and instability since June 2013.  

If the records cannot be obtained, the Veteran is to be notified of the missing records, the efforts made to obtain them and of what further actions will be taken.  38 C.F.R. § 3.159(e).  

2.  Once available records have been associated with the claims file, schedule the Veteran for an examination to determine the current severity of his service-connected psychiatric disorder.  The examiner should review the claims file.    

The examiner should opine on the impact of the Veteran's schizoaffective disorder on his social and industrial activities, including his ability to obtain and to maintain gainful employment.  The examiner should provide reasons for any opinions.  

4.  Then schedule the Veteran for a VA examination to determine the severity of the service-connected left knee instability.  The examiner should review the claims file.  

The examiner should note the extent of any limitation of motion, instability, or ankylosis associated with the left knee. 

Also, the examiner should discuss whether the left knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses the left knee repeatedly over a period of time. 

 In addition, the examiner should specifically comment on the impact of the service-connected knee disabilities upon the Veteran's ability to obtain and to maintain employment.  

5.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

